 


109 HR 681 IH: To amend the Mineral Leasing Act to authorize the Secretary of the Interior to issue separately, for the same area, a lease for tar sand and a lease for oil and gas, and for other purposes.
U.S. House of Representatives
2005-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 681 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2005 
Mr. Cannon introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Mineral Leasing Act to authorize the Secretary of the Interior to issue separately, for the same area, a lease for tar sand and a lease for oil and gas, and for other purposes. 
 
 
1.Combined hydrocarbon leasing
(a)Special provisions regarding leasingSection 17(b)(2) of the Mineral Leasing Act (30 U.S.C. 226(b)(2)) is amended—
(1)by inserting (A) after (2); and
(2)by adding at the end the following:

(B)The Secretary may issue under this Act for the same area, separately—
(i)a lease for exploration for and extraction of tar sand; and
(ii)a lease for exploration for and development of oil and gas.
(C)A lease issued under subparagraph (B)(ii) shall not be further subject to the Combined Hydrocarbon Leasing Act of 1981 (30 U.S.C. 181 et seq.).
(D)A lease issued for tar sand shall be issued using the same bidding process, annual rental, and posting period as a lease issued for oil and gas, except that the minimum acceptable bid required for a lease issued for tar sand shall be $2 per acre.
(E)The Secretary may waive, suspend, or alter any requirement under section 26 that a permittee under a permit authorizing prospecting for tar sand must exercise due diligence, to promote any resource covered by a combined hydrocarbon lease..
(b)Conforming amendmentSection 17(b)(1)(B) of the Mineral Leasing Act (30 U.S.C. 226(b)(1)(B)) is amended in the second sentence by inserting , subject to paragraph (2)(B), after the Secretary.
(c)RegulationsWithin 45 days after the date of the enactment of this Act, the Secretary of the Interior shall issue final regulations to implement this section. 
 
